Title: To Thomas Jefferson from Martha Jefferson Randolph, 8 February 1799
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Bellmont February 8, 1799

I am ashamed indeed my Dearest Father to have so justly incurred the reproach contained in your last. allthough the trip down the country was soon relinquished, yet my time has been more varied than is usual with me; after your departure we spent ten days with Mrs Divers, Carr, Trist, &c &c &c during which time I went to a ball in Charlottesville, danced at it and returned home fatigued and unwell to prepare for our return to Bellmont; where for the consideration of 20£ Allen consented to let us remain till the fifteenth of March. this will give Mr Randolph time, at least to empty a barn for the reception of our furniture. the visit from Mrs Jefferson with preparations for a second ball where I accompanied her and the girls, added to the cares of the household some what encreased by so long an absence from them, will account in some measure for the neglect of so sacred and agreable a duty—John has been once only to recieve orders about the garden; his excuse was the negligence of Phil in furnishing but one load of manure, the want of which he seemed to think rendered his attentions useless. Mr Randolph will give you the details of the farm which he has visited twice during your absence, and the newspapers have informed you of the loss the friends of Liberty have [met with?] in the death of young Thomson of Petersburg; which is the only event of any consequence that has taken place since you left us—for the rest, every thing stands as you left it, even your house. Davenport has I am afraid sold the plank he engaged to furnish for it, at least McGehee told Mr Randolph so, and he has certainly agreed to furnish some one in Milton with plank immediately. Mr Randolph has some thoughts of employing a young man who has engaged to work for him (an acquaintance and reccommended by McGehee) to do it if Davenport delays any longer. the children all join in tender love to you, from Virginia to Annin Yoon who speaks much of you, and as a constant resource against ill treatment from her Papa and my self; whom she frequently threatens with going to Phil delphy she sends her love to you and begs you will bring her a cake—I must beg the favour of you to bring for Jefferson the newest edition of Sandford and Merton the old editions consisting of two volumes are to be had in Richmond but as we have heard there is a third & perhaps fourth volume come out which are not to be met with there, I must apply to you to acquit my word with him. since I began to write we have been informed that Davenport has this very day set about your work

Mr Randolph finds it impossible to write by this post but bids me tell you the tobacco is just prized (13 hogsheads in all) and by the next post he will give you the details of the other operations of the farm. adieu Dearest Father I write in the midst of the noise of the children and particularly your little seet heart who has interrupted me so often that I have scarcely been able to connect one sentence with another. believe me with tenderest reverence and affection yours unchangeably

M. Randolph

